Title: From George Washington to Marinus Willett, 22 January 1783
From: Washington, George
To: Willett, Marinus


                        
                            Dear Sir,
                            Newburgh Jany 22d 1783.
                        
                        On the 20th by your Pay master I informed you that besides the usual proportion of clothing I had sent to
                            your orders woolen Caps, Socks, & Mitts for the intended Enterprise—to be made use of or not according to
                            circumstances. I have also written to Mr Duer who is now at Albany, to lay in a month’s Provision for one hundred men at
                            each of the Posts of Forts Renselaer & Herkimer. And till farther orders have placed the Rhode Island Regiment
                            under your direction.
                        For the reasons you assign I approve of the time you propose for the attack—& suppose it will be
                            necessary for you to begin your march from Fort Herkimer at the time you mention—viz.—on the 8th or 9th of next month—If
                            the Sleighing should be good, and business does not prevent it I will endeavour to be at that place, or Fort Renselaer by
                            that time but of this you will take no notice to anybody nor suffer it to have any influence on
                            your preparations or conduct before or at the time as many things may intervene to detain men.
                        All that remains to be done is now with you to do—and as the matter is between ourselves and you have better
                            information of the situation of the enemy & difficulty in getting at them than I—I have only to request you to act
                            from your best Judgment under a firm persuasion that the enterprise in contemplation was even better known than it is no
                            imputation could fall upon you for having laid it aside if the difficulties in the way, or a mass of information should be
                            greater than appeared at first view. Let me hear from you and if possible by the 3d or 4th of next month. I am—Dr Sir yr
                            most obedt Servt
                        
                            Go: Washington
                        
                    